 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELLE BURKE,                                   No. 2:18-cv-01578-WBS CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    DR. MICHELE DITOMAS, et al.,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

19   636(b)(1)(B) and Local Rule 302.

20          Plaintiff requests leave to proceed in forma pauperis. Since plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), her request will be granted.

22          I.      Screening Standard

23          The court is required to screen complaints brought by prisoners seeking relief against a

24   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

25   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

26   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

27   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

28   ////
                                                        1
 1          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 3   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 4   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 5   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 6   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

 7   Cir. 1989); Franklin, 745 F.2d at 1227.

 8          In order to avoid dismissal for failure to state a claim a complaint must contain more than

 9   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

10   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

11   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

12   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

13   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

14   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

15   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

16   at 678. When considering whether a complaint states a claim upon which relief can be granted,

17   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

18   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

19   U.S. 232, 236 (1974).

20          II.     Allegations in the Complaint
21          Plaintiff alleges that five doctors at the California Medical Facility denied her father,

22   Michael Wanless, a blood test for a period of 18 months after his surgery and treatment for Stage

23   III colon cancer. ECF No. 1 at 5. Once her father was provided a follow-up blood test, it was

24   revealed that his cancer was back and had progressed to Stage IV. Id. The cancer spread through

25   his entire body eventually resulting in his paralysis and death. Id. Plaintiff also alleges that

26   Warden Robert Fox and the C.D.C.R. Director Scott Kernan, also named as defendants, failed to
27   respond to her father’s serious medical needs after they were notified by letter of his condition.

28   Id. at 6-8. Plaintiff seeks monetary and punitive damages due to the death of her father from
                                                        2
 1   cancer while in C.D.C.R. custody. Id. at 10.

 2          III.    Discussion

 3           Plaintiff’s allegations against Defendants Dr. Michele Ditomas, Dr. Gill, Dr. Mathis, Dr.

 4   Bick, and Dr. McAllister are sufficient at the screening stage to state an Eighth Amendment claim

 5   of deliberate indifference to the serious medical needs of Michael Wanless. These defendants

 6   will be required to respond to the complaint.

 7          As to defendants Fox and Kernan, supervisory personnel are generally not liable under

 8   § 1983 for the actions of their employees under a theory of respondeat superior and, therefore,

 9   when a named defendant holds a supervisorial position, the causal link between him and the

10   claimed constitutional violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858,

11   862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978), cert. denied, 442 U.S.

12   941 (1979). “A defendant may be held liable as a supervisor under § 1983 ‘if there exists either

13   (1) his or her personal involvement in the constitutional deprivation, or (2) a sufficient causal

14   connection between the supervisor’s wrongful conduct and the constitutional violation.’” Starr v.

15   Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir.

16   1989)). Plaintiff's allegations fail to establish the personal involvement of these defendants or

17   their causal connection to the day-to-day medical decisions at the prison where her father was

18   treated. Id. While supervisory liability may be based on the implementation of a policy that is “so

19   deficient that the policy itself is a repudiation of the constitutional rights and is the moving force

20   of the constitutional violation,” here there is no such allegation. Redman v. County of San Diego,
21   942 F.2d 1435, 1446 (9th Cir. 1991) (internal citations and quotation marks omitted). Plaintiff

22   will be given the opportunity to file an amended complaint to attempt to state a claim against

23   these defendants.

24          Additionally, there are no allegations linking defendants Dr. Dhillon and Michael Felder

25   to any of the constitutional violations asserted in the complaint. There can be no liability under

26   42 U.S.C. § 1983 unless there is some affirmative link or connection between a defendant’s
27   actions and the claimed deprivation. Rizzo v. Goode, 423 U.S. 362, 371, 376 (1976); May v.

28   Enomoto, 633 F.2d 164, 167 (9th Cir. 1980). Accordingly, the allegations in the complaint fail to
                                                         3
 1   state a claim against defendants Dr. Dhillon and Michael Felder. Plaintiff will be granted leave to

 2   file an amended complaint in order to state a claim against these additional defendants.

 3          IV.     Leave to Amend

 4          For the reasons set forth above, the court finds that the complaint does not state

 5   cognizable claims against defendants Fox, Kernan, Dhillon, and Felder. However, it appears that

 6   plaintiff may be able to allege facts to remedy this and she will be given the opportunity to amend

 7   the complaint if she desires.

 8          In the alternative, plaintiff may proceed only on the Eighth Amendment deliberate

 9   indifference claim against defendants Dr. Michele Ditomas, Dr. Gill, Dr. Mathis, Dr. Bick, and

10   Dr. McAllister. Plaintiff will be required to complete and return the attached notice advising the

11   court how she wishes to proceed. If plaintiff chooses to amend the complaint, she will be given

12   thirty days to file an amended complaint. If plaintiff elects to proceed on her claims against Dr.

13   Ditomas, Dr. Gill, Dr. Mathis, Dr. Bick, and Dr. McAllister, the court will proceed to order

14   service on these defendants. A decision to go forward without amending the complaint will be

15   considered a voluntary dismissal without prejudice of the claims against defendants Fox, Kernan,

16   Dhillon, and Felder.

17          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

18   complained of have resulted in a deprivation of her father's constitutional rights. See Ellis v.

19   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, the complaint must allege in specific terms how

20   each named defendant is involved. There can be no liability under 42 U.S.C. § 1983 unless there
21   is some affirmative link or connection between a defendant's actions and the claimed deprivation.

22   Rizzo v. Goode, 423 U.S. 362 (1976); May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980);

23   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Furthermore, vague and conclusory

24   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of

25   Regents, 673 F.2d 266, 268 (9th Cir. 1982).

26          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to
27   make plaintiff's amended complaint complete. Local Rule 220 requires that an amended

28   complaint be complete in itself without reference to any prior pleading. This is because, as a
                                                         4
 1   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

 2   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

 3   longer serves any function in the case. Therefore, in an amended complaint, as in an original

 4   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 5          V.      Plain Language Summary for Pro Se Party

 6          Since plaintiff is acting as her own attorney in this case, the court wants to make sure that

 7   this order is understood. The following information is meant to explain this order in plain English

 8   and is not intended as legal advice.

 9          Some of the allegations in the complaint state claims for relief against the defendants, and

10   some do not. Your claims against defendants Fox and Kernan do not state a claim because you

11   have not explained what they did to violate the rights of your father. The fact that these

12   defendants were employed as supervisors is not enough. Additionally, there are no allegations

13   linking defendants Dr. Dhillon or Michael Felder to the asserted constitutional violations. For

14   these reasons, the Eighth Amendment claims against these defendants are being dismissed.

15   However, you may choose to file an amended complaint to try to fix these problems.

16          You must now decide if you want to (1) proceed immediately on your Eighth Amendment

17   claims against defendants Dr. Ditomas, Dr. Gill, Dr. Mathis, Dr. Bick, and Dr. McAllister and

18   voluntarily dismiss the other claims or (2) try to amend the complaint to state claims against the

19   remaining defendants. Once you decide, you must complete the attached Notice of Election form

20   by checking only one of the appropriate boxes and return it to the court. Once the court receives
21   the Notice of Election, it will issue an order telling you what you need to do next (i.e. file an

22   amended complaint or wait for the defendants to be served with a copy of the complaint).

23          If you choose to amend your complaint, the first amended complaint must include all of

24   the claims you want to make because the court will not look at the claims or information in the

25   original complaint. Any claims not in the first amended complaint will not be considered.

26          Accordingly, IT IS HEREBY ORDERED that:
27          1. Plaintiff’s request for leave to proceed in forma pauperis is granted (ECF No. 2).

28          2. The allegations against Defendants Fox, Kernan, Dhillon, and Felder are dismissed
                                                        5
 1   with leave to amend for failing to state a claim.

 2            3. Plaintiff has the option to proceed immediately on the Eighth Amendment deliberate

 3   indifference claim against defendants Dr. Ditomas, Dr. Gill, Dr. Mathis, Dr. Bick, and Dr.

 4   McAllister, or plaintiff may choose to amend the complaint.

 5            4. Within 21 days from the date of this order, plaintiff shall complete and return the

 6   attached Notice of Election form notifying the court whether she wants to proceed on the

 7   screened complaint or whether she wants time to file a first amended complaint.

 8   Dated: February 8, 2019
                                                         _____________________________________
 9
                                                         CAROLYN K. DELANEY
10                                                       UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15   12/burk1578.eService Order.docx

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          6
 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELLE BURKE,                               No. 2:18-cv-01578 WBS CKD P

12                          Plaintiff,

13    v.                                            PLAINTIFF’S NOTICE OF

14    DR. MICHELE DITOMAS, et al.,                  ELECTION

15                           Defendants.

16

17

18          Check one option:
19   _____ Plaintiff wants to proceed immediately on the Eighth Amendment deliberate indifference
20   claims against defendants Dr. Ditomas, Dr. Gill, Dr. Mathis, Dr. Bick, and Dr. McAllister; or,
21   _____ Plaintiff wants time to file a first amended complaint.
22

23   DATED:
24

25

26                                                        ________________________________
27                                                        Plaintiff
28
                                                      7
